Order affirmed, with ten dollars costs and disbursements. Memorandum: As to assumption of risk, see Gombert v. Mc Kay (201 N. Y. 27) and Fitzwater v. Warren (206id. 355); as to contributory negligence, see Marino v. Lehmaier (173 N. Y. 530) and Maleeny v. Standard Shipbuilding Corp. (237 id. 250). The case of Karpeles v. Heine (227 N. Y. 74) is not of assistance to the appellant for the reason that in that ease there was an absolute prohibition in the statute against the employment of the plaintiff, who was under sixteen years of age, thus excluding any possibility of contributory negligence. All concur. (The order denies motion to strike out affirmative defenses in the answer.) Present — Sears, P. J., Taylor, Bdgcomb, Crosby and Lewis, JJ.